DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
Applicant’s amendment filed 4/29/22 is acknowledged.  Claims 1-10 are pending. Claims 5-10 remain withdrawn from further consideration. 
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 7,411,790) in view of Okamoto et al. (US 7,480,992). Huang discloses (figures 1-2 and column 2, line 67- column 3, line 1) a middle bezel frame with a heat dissipation structure for interfacing with at least one electronic element (61) in a mobile device (notebook or portable electronics, column 1, lines 16-17) , comprising a main body for carrying the at least one electronic element and including a plurality of heat exchange portions (30) and a frame portion (10,20), the plurality of separate heat exchange portions (30) formed adjacent and underneath the frame portion and in contact with the at least one electronic element, the heat exchange portion (30) being an air tight chamber (each heat exchange portion is a heat pipe 30 as shown in figure 1), in which at least one wick structure (capillary structure, column 2, line 53) and a working fluid are provided and the frame portion (10,20) of the main body having a first plate member (10) with a supporting strength characteristic and a second plate member (20) with a thermal conduction characteristic (metal material) overlapping and covering the plurality of heat exchange portions.
Regarding claim 1, Huang does not disclose that the frame portion of the main body having a first plate member and a  plurality of second plate members overlapping and covering  plurality of heat exchange portions. Okamoto discloses (figures 1 and 2) a cooling plate that has a first plate (1) and a plurality of second plate members (2) overlapping and covering a plurality of heat exchange portions (4) forming a multiple of independent cooling unit for a purpose of providing a cooling plate with has high cooling effectiveness and each cooling zone can be independently repaired or accessed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Okamoto’s teaching in Huang’s device for a purpose of providing a cooling plate with has high cooling effectiveness and each cooling zone can be independently repaired or accessed
 Regarding claim 2, It is inherently that the first and second plate member (40,43) are formed of the same or different material. (two materials are either the same or different)
 Regarding claim 4, Huang discloses (column 2, lines 55-56) that a coolant (acetone or water) within the heat pipe (30). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Okamoto as applied to claim 1 above, and further in view of Prajapati et al. (US 10,622,282).  Huang discloses (column 2, lines 41-42) that the frame portion is made of copper etc.  However, Huang and Okamoto do not disclose that the heat exchange portion is made of the list of material as claimed.  Prajapati discloses (figure 1, column 5, lines 7-8) a heat pipe or heat exchange portion (100), that is made of copper or aluminum for a purpose of providing a high heat conductive material for the heat pipe to effectively transfer heat from a heat source to the heat pipe. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Prajapati’s teaching in the combination device of Huang and Okamoto for a purpose of providing a high heat conductive material for the heat pipe to effectively transfer heat from a heat source to the heat exchange portion. 


Conclusion
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763